Citation Nr: 0719008	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a 
disability greater than 10 percent for bilateral hearing 
loss.

This case was remanded for further development in November 
2006, to afford the veteran additional VA examination to 
include review of the claims file.  However, the veteran 
failed to report for several scheduled VA examinations, and 
canceled another.  The notification letters were sent to the 
veteran at his last known address, and there is no indication 
that the notification letters were returned as 
"undeliverable."  There claims file does not reflect that 
the veteran requested to reschedule his examinations, 
although it is noted that he canceled his February 2006 
examination due to the death of his sister.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, no further remand is required and the claim is 
ready for review.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

In November 2006, the veteran's case was advanced on the 
docket due to his age.


FINDING OF FACT

The veteran's bilateral hearing loss measures Level XI in the 
right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent and no greater 
for bilateral hearing loss are met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.655, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  However, this notice was not 
adequate.  Subsequent additional notice, including that 
concerning the laws regarding degrees of disability or 
effective dates was provided in November 2006, subsequent to 
the initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained VA treatment records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined to do.  
Pursuant to a remand in November 2006, further examinations 
were scheduled for the veteran, but he failed to report to 
examinations scheduled in December 2006 and February 2007 and 
cancelled another scheduled in February 2007.  The record 
shows the veteran cancelled the February 2007 examination due 
to the death of his sister.  While this would constitute good 
cause for rescheduling an examination, the veteran has not 
requested rescheduling the examination.  Nor has he provided 
good cause for having failed to report for the previously 
scheduled examinations.  All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  The case will be 
decided on the evidence currently of record.  See 38 C.F.R. 
§ 3.655.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Evaluation

The veteran seeks a higher evaluation for his service 
connected bilateral hearing loss.  As explained below, the 
medical evidence supports his claim in part.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection for bilateral hearing loss was granted in 
a December 2001 rating decision.  The disability was 
evaluated as 10 percent disabling, effective in August 2001.  
This evaluation has been confirmed and continued to the 
present.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

The 10 percent evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100. Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

An alternative method of rating exceptional patterns of 
hearing impairment, as defined in 38 C.F.R. § 4.86 provides 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000, Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. When the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table 
The record contains a VA audiological examination report 
dated in June 2004 and VA outpatient treatment records, which 
reflect on-going treatment for hearing impairment.  

VA audiological examination in June 2004 shows the following 
audiometric results, in pure tone thresholds.

June 2004
HERTZ

1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
30
60
70
80

Average pure tone threshold was calculated at 105+ decibels 
in the right ear and 60 decibels in the left ear.  Speech 
audiometry was measured at zero percent for the right ear, 
and 80 percent for the left ear.

The examiner observed that previous audiometric testing had 
achieved inconsistent results in the right ear.  The present 
VA examination also contained inconsistent results in the 
right ear.  However, each examination reflected a positive 
Stenger test, indicating a functional or nonorganic overlay.  
In the present examination, the examiner noted, the speech 
Stenger test revealed an interference of 50 decibels, 
suggesting that speech reception thresholds were at least 40 
decibels in the right ear.  Pure tone Stenger testing was 
also positive, showing the interference levels of 55 decibels 
at 1000 Hz, 80 decibels at 2000 Hz, 70 decibels at 3000 Hz, 
and 80 decibels at 4000 Hz.  The interference levels 
indicated true organic hearing, in the examiner's opinion, at 
least 10 decibels better than the interference levels in the 
right ear.

Calculating for the examiner's observations, the June 2004 VA 
audiological tests show the following adjusted audiometric 
results in pure tone thresholds.

June 2004
Adjusted
HERTZ

1000
2000
3000
4000
RIGHT
45
70
60
70
LEFT
30
60
70
80

Average pure tone threshold can then be mathematically 
calculated at 61.25 decibels in the right ear and at 60 
decibels in the left ear.  Speech audiometry was not 
recalculated.

The examiner diagnosed inconsistent test results in the right 
ear, which were not considered wholly reliable, and mild to 
severe sensorineural hearing loss in the left ear. 

Using Table VI, these findings reflect Level XI hearing 
impairment in the right ear and Level IV hearing impairment 
in the left using the unadjusted calculations, and Level IV 
in the right ear and Level IV in the left ear using the 
adjusted calculations. 

Using Table VIa, as directed by 38 C.F.R. § 4.86, these 
findings reflect Level XI hearing impairment in the right ear 
and Level IV hearing impairment in the left ear using the 
unadjusted calculations, and Level IV in right and Level IV 
in the left.

Table VI and Table VIa afford the same numeral when 
considering the unadjusted pure tone results.  When 
considering the adjusted results, Table VI affords the higher 
numeral.  Considering the evidence in the light most 
favorable to the veteran, the hearing impairment is Level XI 
in the right ear and Level IV in the left.

Under the criteria, the findings of hearing impairment for 
bilateral hearing loss warrant a 30 percent evaluation.  
Accordingly, the Board finds that the medical evidence 
supports a 30 percent, and no greater, evaluation for 
bilateral hearing loss under Diagnostic Code 6100, using 
either table.  See 38 C.F.R. §§ 4.85, 4.86, and 4.87 
Diagnostic Code 6100.

The evaluations derived from the Schedule are intended to 
make allowance for improvement by hearing aids. 

The veteran is competent to report his symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, the veteran is not competent to offer medical 
opinion as to the extent of his disabilities as there is no 
evidence of record that the veteran has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
In addition, the audiometric examination reports herein 
discussed provide more probative evidence of the degree of 
the veteran's impairment than his lay opinion. See 
Lendenmann, supra.

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.










ORDER

An evaluation of 30 percent and no greater for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the award of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


